DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-20 are pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16520086 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application
Application 16520086
1. A computer program product for providing consolidated access to data of source databases, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code comprising the programming instructions for: 
replicating one or more tables of each of said source databases to a shared accelerator, wherein each of said source databases is managed by a respective source database management system (DBMS), wherein said shared accelerator is configured such that said replicated tables of said source databases can only be accessed for executing a dispatched query by a source DBMS which has provided said replicated tables; receiving a user's selection of a first source DBMS of said source DBMSs as a consolidated DBMS (C-DBMS), wherein said C-DBMS provides consolidated access to data contained in multiple source databases; receiving a user's selection of one or more tables managed by a second source DBMS of said source DBMSs; and reconfiguring said shared accelerator and said C-DBMS such that said C-DBMS is granted access also to replicated copies of said one or more selected tables in said shared accelerator.
1. A computer-implemented method for providing consolidated access to data of source databases, the method comprising: 




replicating one or more tables of each of said source databases to a shared accelerator, wherein each of said source databases is managed by a respective source database management system (DBMS), wherein said shared accelerator is configured such that said replicated tables of said source databases can only be accessed for executing a dispatched query by a source DBMS which has provided said replicated tables; receiving a user's selection of a first source DBMS of said source DBMSs as a consolidated DBMS (C-DBMS), wherein said C-DBMS provides consolidated access to data contained in multiple source databases; receiving a user's selection of one or more tables managed by a second source DBMS of said source DBMSs; and reconfiguring said shared accelerator and said C-DBMS such that said C-DBMS is granted access also to replicated copies of said one or more selected tables in said shared accelerator.
2. The computer program product as recited in claim 1, wherein the program code further comprises the programming instructions for: 
generating a view in the source database of said first source DBMS, wherein said view being configured to retrieve, upon being called, data records of two or more tables in said shared accelerator, wherein said two or more tables being derived from two or more of said source DBMSs.
2. The method as recited in claim 1 further comprising: 


generating a view in the source database of said first source DBMS, wherein said view being configured to retrieve, upon being called, data records of two or more tables in said shared accelerator, wherein said two or more tables being derived from two or more of said source DBMSs.
3. The computer program product as recited in claim 2, wherein 
said data records of said two or more tables in said shared accelerator are retrieved by performing a structured query language operation on table records of said two or more tables.
3. The method as recited in claim 2, wherein 
said data records of said two or more tables in said shared accelerator are retrieved by performing a structured query language operation on table records of said two or more tables.
4. The computer program product as recited in claim 1, wherein 
said shared accelerator is hosted on an interconnected assembly of multiple general purpose central processing units or an interconnected assembly of multiple general purpose computer systems, wherein each of said source DBMSs being hosted on one or more server computers connected to said shared accelerator via a network connection.
4. The method as recited in claim 1, wherein 
said shared accelerator is hosted on an interconnected assembly of multiple general purpose central processing units or an interconnected assembly of multiple general purpose computer systems, wherein each of said source DBMSs being hosted on one or more server computers connected to said shared accelerator via a network connection.
5. The computer program product as recited in claim 1, wherein 
said first source DBMS comprises a first database catalog comprising schema information of tables stored in the source database of said first source DBMS, wherein said second source DBMS comprises a second database catalog comprising schema information of tables stored in the source database of said second source DBMS.
5. The method as recited in claim 1, wherein 
said first source DBMS comprises a first database catalog comprising schema information of tables stored in the source database of said first source DBMS, wherein said second source DBMS comprises a second database catalog comprising schema information of tables stored in the source database of said second source DBMS.
6. The computer program product as recited in claim 5, wherein 
said reconfiguration of said shared accelerator comprises supplementing said first database catalogue with schema information of said tables of said source database of said second source DBMS which are replicated to said shared accelerator and to which access is granted to said C-DBMS.
6. The method as recited in claim 5, wherein 
said reconfiguration of said shared accelerator comprises supplementing said first database catalogue with schema information of said tables of said source database of said second source DBMS which are replicated to said shared accelerator and to which access is granted to said C-DBMS.
7. The computer program product as recited in claim 6, wherein 
said supplemented schema information enables a database engine of said first source DBMS to also access said replicated copies of said one or more selected tables in said shared accelerator.
7. The method as recited in claim 6, wherein 
said supplemented schema information enables a database engine of said first source DBMS to also access said replicated copies of said one or more selected tables in said shared accelerator.
8. The computer program product as recited in claim 1, wherein the program code further comprises the programming instructions for: 
receiving, by said first source DBMS, a query from a client application; and analyzing said received query for one of the following: predicting if said query can be executed quicker in said shared accelerator than on the tables of the source database managed by said first source DBMS, determining if said query accesses at least one table that is marked as an "accelerator only table," and determining if said query comprises a flag that it should be executed mandatorily on a consolidated set of source databases.
8. The method as recited in claim 1 further comprising: 


receiving, by said first source DBMS, a query from a client application; and analyzing said received query for one of the following: predicting if said query can be executed quicker in said shared accelerator than on the tables of the source database managed by said first source DBMS, determining if said query accesses at least one table that is marked as an "accelerator only table," and determining if said query comprises a flag that it should be executed mandatorily on a consolidated set of source databases.
9. The computer program product as recited in claim 8, wherein the program code further comprises the programming instructions for: 
dispatching said received query for execution to said shared accelerator in response to predicting said query being executed quicker in said shared accelerator than on said tables of said source database managed by said first source DBMS, determining said query accesses at least one table that is marked as said "accelerator only table," or determining said query comprises a flag that it should be executed mandatorily on said consolidated set of source databases.
9. The method as recited in claim 8 further comprising: 

dispatching said received query for execution to said shared accelerator in response to predicting said query being executed quicker in said shared accelerator than on said tables of said source database managed by said first source DBMS, determining said query accesses at least one table that is marked as said "accelerator only table," or determining said query comprises a flag that it should be executed mandatorily on said consolidated set of source databases.
10. The computer program product as recited in claim 9, wherein the program code further comprises the programming instructions for: 
executing, by said shared accelerator, said dispatched query on copies of tables comprising at least one copy of a table of said source database managed by said first source DBMS and at least one copy of a table of the source database managed by said second source DBMS.
10. The method as recited in claim 9 further comprising: 


executing, by said shared accelerator, said dispatched query on copies of tables comprising at least one copy of a table of said source database managed by said first source DBMS and at least one copy of a table of the source database managed by said second source DBMS.
11. A system, comprising: a memory for storing a computer program for providing consolidated access to data of source databases; and a processor connected to said memory, wherein said processor is configured to execute the program instructions of the computer program comprising: 
replicating one or more tables of each of said source databases to a shared accelerator, wherein each of said source databases is managed by a respective source database management system (DBMS), wherein said shared accelerator is configured such that said replicated tables of said source databases can only be accessed for executing a dispatched query by a source DBMS which has provided said replicated tables; receiving a user's selection of a first source DBMS of said source DBMSs as a consolidated DBMS (C-DBMS), wherein said C-DBMS provides consolidated access to data contained in multiple source databases; receiving a user's selection of one or more tables managed by a second source DBMS of said source DBMSs; and reconfiguring said shared accelerator and said C-DBMS such that said C-DBMS is granted access also to replicated copies of said one or more selected tables in said shared accelerator.
1. A computer-implemented method for providing consolidated access to data of source databases, the method comprising: 




replicating one or more tables of each of said source databases to a shared accelerator, wherein each of said source databases is managed by a respective source database management system (DBMS), wherein said shared accelerator is configured such that said replicated tables of said source databases can only be accessed for executing a dispatched query by a source DBMS which has provided said replicated tables; receiving a user's selection of a first source DBMS of said source DBMSs as a consolidated DBMS (C-DBMS), wherein said C-DBMS provides consolidated access to data contained in multiple source databases; receiving a user's selection of one or more tables managed by a second source DBMS of said source DBMSs; and reconfiguring said shared accelerator and said C-DBMS such that said C-DBMS is granted access also to replicated copies of said one or more selected tables in said shared accelerator.
12. The system as recited in claim 11, wherein the program instructions of the computer program further comprise: generating a view in the source database of said first source DBMS, wherein said view being configured to retrieve, upon being called, data records of two or more tables in said shared accelerator, wherein said two or more tables being derived from two or more of said source DBMSs.
2. The method as recited in claim 1 further comprising: 

generating a view in the source database of said first source DBMS, wherein said view being configured to retrieve, upon being called, data records of two or more tables in said shared accelerator, wherein said two or more tables being derived from two or more of said source DBMSs.
13. The system as recited in claim 12, wherein 
said data records of said two or more tables in said shared accelerator are retrieved by performing a structured query language operation on table records of said two or more tables.
3. The method as recited in claim 2, wherein 
said data records of said two or more tables in said shared accelerator are retrieved by performing a structured query language operation on table records of said two or more tables.
14. The system as recited in claim 11, wherein 
said shared accelerator is hosted on an interconnected assembly of multiple general purpose central processing units or an interconnected assembly of multiple general purpose computer systems, wherein each of said source DBMSs being hosted on one or more server computers connected to said shared accelerator via a network connection.
4. The method as recited in claim 1, wherein 
said shared accelerator is hosted on an interconnected assembly of multiple general purpose central processing units or an interconnected assembly of multiple general purpose computer systems, wherein each of said source DBMSs being hosted on one or more server computers connected to said shared accelerator via a network connection.
15. The system as recited in claim 11, wherein 
said first source DBMS comprises a first database catalog comprising schema information of tables stored in the source database of said first source DBMS, wherein said second source DBMS comprises a second database catalog comprising schema information of tables stored in the source database of said second source DBMS.
5. The method as recited in claim 1, wherein 
said first source DBMS comprises a first database catalog comprising schema information of tables stored in the source database of said first source DBMS, wherein said second source DBMS comprises a second database catalog comprising schema information of tables stored in the source database of said second source DBMS.
16. The system as recited in claim 15, wherein 
said reconfiguration of said shared accelerator comprises supplementing said first database catalogue with schema information of said tables of said source database of said second source DBMS which are replicated to said shared accelerator and to which access is granted to said C-DBMS.
6. The method as recited in claim 5, wherein 
said reconfiguration of said shared accelerator comprises supplementing said first database catalogue with schema information of said tables of said source database of said second source DBMS which are replicated to said shared accelerator and to which access is granted to said C-DBMS.
17. The system as recited in claim 16, wherein 
said supplemented schema information enables a database engine of said first source DBMS to also access said replicated copies of said one or more selected tables in said shared accelerator.
7. The method as recited in claim 6, wherein 
said supplemented schema information enables a database engine of said first source DBMS to also access said replicated copies of said one or more selected tables in said shared accelerator.
18. The system as recited in claim 11, wherein the program instructions of the computer program further comprise:
receiving, by said first source DBMS, a query from a client application; and analyzing said received query for one of the following: predicting if said query can be executed quicker in said shared accelerator than on the tables of the source database managed by said first source DBMS, determining if said query accesses at least one table that is marked as an "accelerator only table," and determining if said query comprises a flag that it should be executed mandatorily on a consolidated set of source databases.
8. The method as recited in claim 1 further comprising: 

receiving, by said first source DBMS, a query from a client application; and analyzing said received query for one of the following: predicting if said query can be executed quicker in said shared accelerator than on the tables of the source database managed by said first source DBMS, determining if said query accesses at least one table that is marked as an "accelerator only table," and determining if said query comprises a flag that it should be executed mandatorily on a consolidated set of source databases.
19. The system as recited in claim 18, wherein the program instructions of the computer program further comprise: 
dispatching said received query for execution to said shared accelerator in response to predicting said query being executed quicker in said shared accelerator than on said tables of said source database managed by said first source DBMS, determining said query accesses at least one table that is marked as said "accelerator only table," or determining said query comprises a flag that it should be executed mandatorily on said consolidated set of source databases.
9. The method as recited in claim 8 further comprising: 

dispatching said received query for execution to said shared accelerator in response to predicting said query being executed quicker in said shared accelerator than on said tables of said source database managed by said first source DBMS, determining said query accesses at least one table that is marked as said "accelerator only table," or determining said query comprises a flag that it should be executed mandatorily on said consolidated set of source databases.
20. The system as recited in claim 19, wherein the program instructions of the computer program further comprise: 
executing, by said shared accelerator, said dispatched query on copies of tables comprising at least one copy of a table of said source database managed by said first source DBMS and at least one copy of a table of the source database managed by said second source DBMS.
10. The method as recited in claim 9 further comprising: 

executing, by said shared accelerator, said dispatched query on copies of tables comprising at least one copy of a table of said source database managed by said first source DBMS and at least one copy of a table of the source database managed by said second source DBMS.



Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6 and 15 of U.S. Patent No. 10452682. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same subject matter.

Instant Application
Patent Number 10452682
1. A computer program product for providing consolidated access to data of source databases, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code comprising the programming instructions for: 
replicating one or more tables of each of said source databases to a shared accelerator, wherein each of said source databases is managed by a respective source database management system (DBMS), wherein said shared accelerator is configured such that said replicated tables of said source databases can only be accessed for executing a dispatched query by a source DBMS which has provided said replicated tables; receiving a user's selection of a first source DBMS of said source DBMSs as a consolidated DBMS (C-DBMS), wherein said C-DBMS provides consolidated access to data contained in multiple source databases; 
receiving a user's selection of one or more tables managed by a second source DBMS of said source DBMSs; 
and reconfiguring said shared accelerator and said C-DBMS such that said C-DBMS is granted access also to replicated copies of said one or more selected tables in said shared accelerator.
1.  A computer program product for providing consolidated access to data of a plurality of source databases, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code comprising the programming instructions for: replicating one or more tables of each of the source databases to a shared accelerator, each of the source databases being managed by a respective source DBMS configured to dispatch queries to the shared accelerator for accelerating the execution of the dispatched queries by executing the queries on the replicated table copies rather than on the tables in the respective source database, the shared accelerator being configured such that the replicated tables of the source databases can only be accessed for executing a dispatched query by the one of the source DBMS which has provided said replicated tables;  receiving a user's selection of a first one of the source DBMSs, the selected first source DBMS to be used as a consolidated DBMS--C-DBMS--for providing the consolidated access;  receiving a user's selection of one or more of the tables managed by a second one of the source DBMSs;  and in response to receiving the selection of the one or more tables, re-configuring the shared accelerator and the C-DBMS such that the C-DBMS is enabled to access also to the replicated copies of the one or more selected tables in the shared accelerator.

6.  The computer program product as recited in claim 1, wherein the one or more tables of each of the source databases being replicated to each of a plurality of shared accelerators, wherein each of the source DBMSs being configured to dispatch queries to the one of the shared accelerators which is flagged as "available" or which is determined to have the lowest workload, wherein each of the shared accelerators being configured such that the replicated tables of the source databases in said shared accelerator can only be accessed for executing a dispatched query by the one of the source DBMS which has provided said replicated tables, wherein the program code further comprises the programming instructions for: in response to receiving the selection of the one or more tables, re-configuring each of the shared accelerators such that the C-DBMS is granted access also to the replicated copies of the one or more selected tables in said shared accelerator.

11. A system, comprising: a memory for storing a computer program for providing consolidated access to data of source databases; and a processor connected to said memory, wherein said processor is configured to execute the program instructions of the computer program comprising: 
replicating one or more tables of each of said source databases to a shared accelerator, wherein each of said source databases is managed by a respective source database management system (DBMS), wherein said shared accelerator is configured such that said replicated tables of said source databases can only be accessed for executing a dispatched query by a source DBMS which has provided said replicated tables; receiving a user's selection of a first source DBMS of said source DBMSs as a consolidated DBMS (C-DBMS), wherein said C-DBMS provides consolidated access to data contained in multiple source databases; receiving a user's selection of one or more tables managed by a second source DBMS of said source DBMSs; and reconfiguring said shared accelerator and said C-DBMS such that said C-DBMS is granted access also to replicated copies of said one or more selected tables in said shared accelerator.
3.  A system, comprising: a memory for storing a computer program for providing consolidated access to data of a plurality of source databases;  and a processor coupled to the memory, wherein the processor is configured to execute the program instructions of the computer program comprising: 
replicating one or more tables of each of the source databases to a shared accelerator, each of the source databases being managed by a respective source DBMS configured to dispatch queries to the shared accelerator for accelerating the execution of the dispatched queries by executing the queries on the replicated table copies rather than on the tables in the respective source database, the shared accelerator being configured such that the replicated tables of the source databases can only be accessed for executing a dispatched query by the one of the source DBMS which has provided said replicated tables;  receiving a user's selection of a first one of the source DBMSs, the selected first source DBMS to be used as a consolidated DBMS--C-DBMS--for providing the consolidated access;  receiving a user's selection of one or more of the tables managed by a second one of the source DBMSs;  and in response to receiving the selection of the one or more tables, re-configuring the shared accelerator and the C-DBMS such that the C-DBMS is enabled to access also to the replicated copies of the one or more selected tables in the shared accelerator.

15.  The system as recited in claim 3, wherein the one or more tables of each of the source databases being replicated to each of a plurality of shared accelerators, wherein each of the source DBMSs being configured to dispatch queries to the one of the shared accelerators which is flagged as "available" or which is determined to have the lowest workload, wherein each of the shared accelerators being configured such that the replicated tables of the source databases in said shared accelerator can only be accessed for executing a dispatched query by the one of the source DBMS which has provided said replicated tables, wherein the program instructions of the computer program further comprise: in response to receiving the selection of the one or more tables, re-configuring each of the shared accelerators such that the C-DBMS is granted access also to the replicated copies of the one or more selected tables in said shared accelerator.




Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 10545992. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same subject matter.

Instant Application
Patent Number 10545992
1. A computer program product for providing consolidated access to data of source databases, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code comprising the programming instructions for: 
replicating one or more tables of each of said source databases to a shared accelerator, wherein each of said source databases is managed by a respective source database management system (DBMS), wherein said shared accelerator is configured such that said replicated tables of said source databases can only be accessed for executing a dispatched query by a source DBMS which has provided said replicated tables; receiving a user's selection of a first source DBMS of said source DBMSs as a consolidated DBMS (C-DBMS), wherein said C-DBMS provides consolidated access to data contained in multiple source databases; 
receiving a user's selection of one or more tables managed by a second source DBMS of said source DBMSs; 
and reconfiguring said shared accelerator and said C-DBMS such that said C-DBMS is granted access also to replicated copies of said one or more selected tables in said shared accelerator.
1.  A computer-implemented method for providing consolidated access to data of a plurality of source databases, the method comprising: replicating one or more tables of each of the source databases to a shared accelerator, each of the source databases being managed by a respective source DBMS configured to dispatch queries to the shared accelerator for accelerating the execution of the dispatched queries by executing the queries on the replicated table copies rather than on the tables in the respective source database, the shared accelerator being configured such that the replicated tables of the source databases can only be accessed for executing a dispatched query by the one of the source DBMS which has provided said replicated tables;  receiving a user's selection of a first one of the source DBMSs, the selected first source DBMS to be used as a consolidated DBMS--C-DBMS--for providing the consolidated access;  receiving a user's selection of one or more of the tables managed by a second one of the source DBMSs;  and in response to receiving the selection of the one or more tables, re-configuring the shared accelerator and the C-DBMS such that the C-DBMS is enabled to access also to the replicated copies of the one or more selected tables in the shared accelerator.

5.  The computer-implemented method as recited in claim 1, wherein the one or more tables of each of the source databases being replicated to each of a plurality of shared accelerators, wherein each of the source DBMSs being configured to dispatch queries to the one of the shared accelerators which is flagged as "available" or which is determined to have the lowest workload, wherein each of the shared accelerators being configured such that the replicated tables of the source databases in said shared accelerator can only be accessed for executing a dispatched query by the one of the source DBMS which has provided said replicated tables, wherein the computer-implemented method further comprises: in response to receiving the selection of the one or more tables, re-configuring each of the shared accelerators such that the C-DBMS is granted access also to the replicated copies of the one or more selected tables in said shared accelerator.

11. A system, comprising: a memory for storing a computer program for providing consolidated access to data of source databases; and a processor connected to said memory, wherein said processor is configured to execute the program instructions of the computer program comprising: 
replicating one or more tables of each of said source databases to a shared accelerator, wherein each of said source databases is managed by a respective source database management system (DBMS), wherein said shared accelerator is configured such that said replicated tables of said source databases can only be accessed for executing a dispatched query by a source DBMS which has provided said replicated tables; receiving a user's selection of a first source DBMS of said source DBMSs as a consolidated DBMS (C-DBMS), wherein said C-DBMS provides consolidated access to data contained in multiple source databases; receiving a user's selection of one or more tables managed by a second source DBMS of said source DBMSs; and reconfiguring said shared accelerator and said C-DBMS such that said C-DBMS is granted access also to replicated copies of said one or more selected tables in said shared accelerator.
1.  A computer-implemented method for providing consolidated access to data of a plurality of source databases, the method comprising: replicating one or more tables of each of the source databases to a shared accelerator, each of the source databases being managed by a respective source DBMS configured to dispatch queries to the shared accelerator for accelerating the execution of the dispatched queries by executing the queries on the replicated table copies rather than on the tables in the respective source database, the shared accelerator being configured such that the replicated tables of the source databases can only be accessed for executing a dispatched query by the one of the source DBMS which has provided said replicated tables;  receiving a user's selection of a first one of the source DBMSs, the selected first source DBMS to be used as a consolidated DBMS--C-DBMS--for providing the consolidated access;  receiving a user's selection of one or more of the tables managed by a second one of the source DBMSs;  and in response to receiving the selection of the one or more tables, re-configuring the shared accelerator and the C-DBMS such that the C-DBMS is enabled to access also to the replicated copies of the one or more selected tables in the shared accelerator.

5.  The computer-implemented method as recited in claim 1, wherein the one or more tables of each of the source databases being replicated to each of a plurality of shared accelerators, wherein each of the source DBMSs being configured to dispatch queries to the one of the shared accelerators which is flagged as "available" or which is determined to have the lowest workload, wherein each of the shared accelerators being configured such that the replicated tables of the source databases in said shared accelerator can only be accessed for executing a dispatched query by the one of the source DBMS which has provided said replicated tables, wherein the computer-implemented method further comprises: in response to receiving the selection of the one or more tables, re-configuring each of the shared accelerators such that the C-DBMS is granted access also to the replicated copies of the one or more selected tables in said shared accelerator.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pothering et al. (‘Pothering’ hereinafter) (Publication Number 20110289055) in view of Schlesinger (Patent Number 6418426) and further in view of Yousefi'zadeh (Publication Number 20040030739).

As per claim 1, Pothering teaches
A computer program product for providing consolidated access to data of source databases, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code comprising the programming instructions for: (see abstract and background; paragraphs [0016]-[0018])
replicating one or more tables of each of said source databases to a […] accelerator (cache of items and tables retrieved from remote database, paragraphs [0026]-[0027], figure 1, item 130; using local cache data may be instantly retrieved, paragraph [0025], where it is noted that this cache replicates from different databases and improves or accelerates data retrieval), wherein each of said source databases is managed by a respective source database management system (DBMS), wherein said […] accelerator is configured such that said replicated tables of said source databases can only be accessed for executing a dispatched query by a source DBMS which has provided said replicated tables; (cache of items and tables retrieved from remote database, paragraphs [0026]-[0027], figure 1, item 130; using local cache data may be instantly retrieved, paragraph [0025], where it is noted that this cache replicates from different databases and improves or accelerates data retrieval; database client may query against all databases, paragraph [0024])
[…] as a consolidated DBMS (C-DBMS), wherein said C-DBMS provides consolidated access to data contained in multiple source databases; (combined or federated database allows client to retrieve data from any part of the federated database, paragraph [0025], figure 1, item 120)
[…]; 
and reconfiguring said […] accelerator and said C-DBMS such that said C-DBMS is granted access also to replicated copies of said one or more selected tables in said […] accelerator. (updating when item retrieved from remote database, paragraph [0028]; relationships may be added to local relationship table, paragraph [0080])
Pothering does not explicitly indicate “receiving a user's selection of a first source DBMS of said source DBMSs”, “receiving a user's selection of one or more tables managed by a second source DBMS of said source DBMSs”.
However, Schlesinger discloses “receiving a user's selection of a first source DBMS of said source DBMSs”, “receiving a user's selection of one or more tables managed by a second source DBMS of said source DBMSs” (user selects tables for adding to replication group, column 4, lines 48-55, figure 5, where it is noted that multiple databases and associated tables can be selected, see column 7, lines 32-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pothering and Schlesinger because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for selection of multiple, non-adjacent items in a hierarchy in a manner that provides feedback the user on selection status for both visible and collapsed nodes (Schlesinger, column 1, lines 45-50) This gives the user the advantage of providing a more efficient and user-friendly user interface in a database environment.
Neither Pothering nor Schlesinger explicitly indicate “shared accelerator”.
However, Yousefi'zadeh discloses “shared accelerator” (repository shared among the database servers, paragraph [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pothering, Schlesinger and Yousefi'zadeh because using the steps claimed would have given those skilled in the art the tools to improve the invention by scaling server capacity dynamically to match aggregate client demand while ensuring continuous service availability network computing systems in part by providing multiple databases with a unified view of data among those databases independent of the specific implementation of the database (Yousefi'zadeh, paragraph [0008]). This gives the user the advantage of more efficient use of expensive resources.

As per claim 2,
Neither Pothering nor Schlesinger explicitly indicate “generating a view in the source database of said first source DBMS, wherein said view being configured to retrieve, upon being called, data records of two or more tables in said shared accelerator, wherein said two or more tables being derived from two or more of said source DBMSs”.
However, Yousefi'zadeh discloses “generating a view in the source database of said first source DBMS, wherein said view being configured to retrieve, upon being called, data records of two or more tables in said shared accelerator, wherein said two or more tables being derived from two or more of said source DBMSs” (unified view, paragraphs [0058]-[0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pothering, Schlesinger and Yousefi'zadeh because using the steps claimed would have given those skilled in the art the tools to improve the invention by scaling server capacity dynamically to match aggregate client demand while ensuring continuous service availability network computing systems in part by providing multiple databases with a unified view of data among those databases independent of the specific implementation of the database (Yousefi'zadeh, paragraph [0008]). This gives the user the advantage of more efficient use of expensive resources.

As per claim 3,
Neither Pothering nor Schlesinger explicitly indicate “said data records of said two or more tables in said shared accelerator are retrieved by performing a structured query language operation on table records of said two or more tables”.
However, Yousefi'zadeh discloses “said data records of said two or more tables in said shared accelerator are retrieved by performing a structured query language operation on table records of said two or more tables” (SQL request, paragraph [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pothering, Schlesinger and Yousefi'zadeh because using the steps claimed would have given those skilled in the art the tools to improve the invention by scaling server capacity dynamically to match aggregate client demand while ensuring continuous service availability network computing systems in part by providing multiple databases with a unified view of data among those databases independent of the specific implementation of the database (Yousefi'zadeh, paragraph [0008]). This gives the user the advantage of more efficient use of expensive resources.

As per claim 4, Pothering teaches
said […] accelerator is hosted on an interconnected assembly of multiple general purpose central processing units or an interconnected assembly of multiple general purpose computer systems, wherein each of said source DBMSs being hosted on one or more server computers connected to said […] accelerator via a network connection. (paragraphs [0023]-[0024])
Neither Pothering nor Schlesinger explicitly indicate “shared accelerator”.
However, Yousefi'zadeh discloses “shared accelerator” (repository shared among the database servers, paragraph [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pothering, Schlesinger and Yousefi'zadeh because using the steps claimed would have given those skilled in the art the tools to improve the invention by scaling server capacity dynamically to match aggregate client demand while ensuring continuous service availability network computing systems in part by providing multiple databases with a unified view of data among those databases independent of the specific implementation of the database (Yousefi'zadeh, paragraph [0008]). This gives the user the advantage of more efficient use of expensive resources.

As per claims 11-14,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 1-4 and are similarly rejected.


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pothering et al. (‘Pothering’ hereinafter) (Publication Number 20110289055) in view of Schlesinger (Patent Number 6418426) and further in view of Yousefi'zadeh (Publication Number 20040030739) and further in view of Draese et al. (‘Draese’ hereinafter) (Publication Number 20140095443).

Neither Pothering, Schlesinger nor Yousefi'zadeh explicitly indicate “said first source DBMS comprises a first database catalog comprising schema information of tables stored in the source database of said first source DBMS, wherein said second source DBMS comprises a second database catalog comprising schema information of tables stored in the source database of said second source DBMS”.
However, Draese discloses “said first source DBMS comprises a first database catalog comprising schema information of tables stored in the source database of said first source DBMS, wherein said second source DBMS comprises a second database catalog comprising schema information of tables stored in the source database of said second source DBMS” (paragraph [0032]; note Cohen discloses the claimed invention except for a “second source DBMS”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a database catalog comprising schema information of tables stored on another source DBMS, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 214 F.2d 669, 774 (CCPA 1960); cf St. Regis Paper Co. v. Bemis, 193 USPQ 8 (7th Cir. 1977) (holding that adding layers to an object was obvious to one of ordinary skill in the art). See MPEP 2144.04(VI)(B)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Pothering, Schlesinger, Yousefi'zadeh and Draese because using the steps claimed would have given those skilled in the art the tools to improve the invention by reducing sheer data volume that can impede access to data in a data warehouse (Draese, paragraph [0006]). This gives the user the advantage of efficient data access and faster access to critical information.

As per claim 15,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 5 and is similarly rejected.


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198